383 F.2d 985
UNITED STATES of Americav.William Martin WILLIAMS, III, Appellant.
No. 16426.
United States Court of Appeals Third Circuit.
Argued Sept. 12, 1967.Decided Oct. 27, 1967.

Peter J. Walsh, Connolly, Bove & Lodge, Wilmington, Del., for appellant.
L. Vincent Ramunno, Asst. U.S. Atty., Wilmington, Del., (Alexander Greenfeld, U.S. Atty., on the brief), for appellee.
Before KALODNER, FREEDMAN and SEITZ, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
On review of the record we are of the opinion that the evidence amply supported the verdict of guilty rendered by the jury and that the trial was free of prejudicial error.


2
The judgment of sentence will be affirmed.